Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 1-18-2022. Claims 2-17 are currently pending and have been examined. Claims 2 and 10 have been amended. Claim 1 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).
STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 2-17 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, . . . determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. [The Court] described step two of this analysis as a search for an “‘inventive concept’”—i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”

Alice Corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217–18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)). To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception, i.e., that the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Revised Guidance at 54. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.

Step 2A(i): Does the Claim Recite a Judicial Exception?

The claims are directed to transferring dispute data in distributed electronic trading system. An apparatus has a computing device which is coupled over a network to a trading platform. The computing device comprises a processor and a memory. The memory storing software that when executed causes the processor to generate a trading order to transact a financial instrument. The information related to the trading order is stored in the memory. A trading parameters section and an objection section are displayed on a graphical user interface. An incorrect trading parameters button, an improper order fill button, a technical problems button, or another button are displayed in the objection section. A selection of the objection button is detected in the objection section. A dispute request is communicated to a governing entity over a trading order in the trading parameters section according to a respective function of the selected objection button in response to detecting the selection of the at least one objection button. The trading order is processed.

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the conviz. mathematical concepts1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.

The practice of dispute resolution in trading is a commercial interaction and a fundamental economic practice, well-known, and extensively used for many years, with or without the involvement of technological means. It is also a means for managing personal behavior or relationships or interactions between people. Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted). Thus the claims are directed to a certain method of organizing human activity.

Alternately, this is an example of concepts performed in the human mind as mental processes because the invention as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").

Moreover, the instant claims are abstract because they are similar in essence to the claims in ex parte Rule, appeal number 2017-003690, and ex parte Engelmann, appeal number 2016-003252.4 “(Our reviewing court has found claims to be directed to abstract ideas when they recited similar subject matter. Alice, 573 U.S. at 221 (intermediated settlement); Bilski, 561 U.S. at 611---6112 (risk hedging).”5

Significantly, the PTAB wrote in Rule:
“We agree with the Examiner that dispute resolution for the parties to a transaction is a method of organizing human activity because it is the management of relationships and transactions between people.” Rule at 6.

“We agree with the Examiner that the limitations highlighted by the Examiner [] are for the management of human relationships-here, a system for dispute resolution relating to commercial transactions, whereby a commercial entity may forward disputes [] to a system for arbitration and resolution. [] We also agree with the Examiner that the management of relationships resembles those in the cases relied on by the Examiner. For example, the claim at issue resembles that in buySAFE, 765 F.3d at 1355, where a claim was directed to the abstract idea of creating a contractual relationship----a "transaction performance guaranty," and to that in Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013), where a claim was directed to the abstract idea of generating tasks based on rules to be completed upon the occurrence of an event.” Rule at 7.

In Engelmann the PTAB wrote:
”Here, we determine that the claim is directed to the concept of processing a business transaction between two parties in which there is a dispute and creating a data object that includes transaction and dispute information. This is a fundamental economic practice long prevalent in our system of commerce and method of organizing human activities and is an abstract idea beyond the scope of § 101.“ Rule at 4.

“Here, the claim is not rooted in technology but rather in the concept of processing a business transaction between two parties in which there is a dispute and creating a data object that includes transaction and dispute information which is a fundamental economic practice and a method of organizing human activities and an abstract idea.” Rule at 5.

Therefore, the claims in Engelmann and Rule appear to be similar in concept and commensurate in scope with those of the instant case and therefore abstract.

Step 2A(ii): Judicial Exception Integrated into a Practical Application?
If the claims are directed to a patent-ineligible concept, as conclude above, we proceed to the “practical application” Step 2A(ii) in which we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

The Examiner finds each of the limitations of claims 2 and 10 recite abstract ideas as Identified in Step 2A(i), supra, and none of the limitations integrate the claims into a practical application as determined under one or more of the MPEP sections cited above. The 

Thus, on this record, Applicant has not shown eligibility under the guidance of Manual for Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). Nor does Applicant advance any arguments that are directed to the Bilski machine-or-transformation test.

Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a patent-ineligible concept, as the Examiner concludes above, we proceed to the “inventive concept” step. For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they Identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016) (quoting Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)).

In applying step two of the Alice analysis, our reviewing court guides we must “determine whether the claims do significantly more than simply describe [the] abstract method” and, thus, transform the abstract idea into patentable subject matter. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering Alice, 573 U.S. at 221. Those “additional features” must be more than “well-understood, routine, conventional activity.” Mayo, 566 U.S. at 79.

Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples: adding the words “apply it” (or an equivalent) with an abstract idea;6 mere instructions to implement an abstract idea on a computer;7 or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.8 The Examiner concluded that the additional elements “amount to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 9 

Evaluating representative the claims under step 2 of the Alice analysis, the Examiner concludes it lacks an inventive concept that transforms the abstract idea of automated dispute resolution into a patent-eligible application of that abstract idea.

As evidence of the conventional nature of the recited “processor,” the Examiner refers to Figure 1 and page 8, lines 1-21 of the Specification. The Examiner finds the recited “processor,” “computer” and “network” are well-understood, routine, and conventional. The generic computers described in the Specification are well-understood, routine, and conventional, at least because the Specification describes the computers in a manner that indicates they are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112 ¶ 1(a). See Berkheimer Memo10 § III.A.1. Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as quoted above.11

Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 4 and 12 add the additional limitation of providing information. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52. It is also insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 5 and 13 add the additional limitations of applying for a rule and establishing a decision. This a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52. It is also insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 6 and 14 add the additional limitation of what a processing parameter describes and raising an objection. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52. It is also insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 7 and 15 add the additional limitation of determining and objecting to a determination. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claims 8 and 16 add the additional limitation of objecting to a technical problem. This is a mental process because the claim(s)as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 Guidance, 84 Fed. Reg. at 52.

Dependent claims 9 and 17 add the additional limitation of what a decision on a dispute comprises. This is nonfunctional descriptive material because it is a mere arrangement of data. Descriptive material is nonstatutory when claimed as descriptive material per se, 33 F. 3d at 1360, 31 USPQ2d at 1759. See MPEP §2011.05(II).

Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations the examiner further notes that the claims do not recite an improvement to the functioning of the computer itself or to any 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Claim Rejections - 35 USC § 103 (PreAIA )

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere & Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US20030093362, Tupper et al, in view of US20050125340, Lin et al.

 As per claim(s) 2 and 10, Tupper teaches:
generate a trading order to transact a financial instrument (At least abstract);
store information related to the trading order in the memory (At least paragraph(s) 10 and 40);

receive a confirmation message from the trading platform (At least paragraph(s) 6 and 7);
receive a selection of an option to initiate a dispute (At least paragraph(s) 96);
display a trading parameters section and an objection section on a graphical user interface (At least abstract);
display, in the objection section, at least one objection button comprising an incorrect trading parameters button, an improper order fill button, a technical problems button, or another button (At least paragraph(s) 96);
detect a selection of the at least one objection button in the objection section (At least paragraph(s) 96);
in response to detecting the selection of the at least one objection button, communicate a dispute request to a governing entity over a trading order in the trading parameters section according to a respective function of the selected objection button (At least paragraph(s) 96).

Tupper may not teach suspending trading with at least one other computing device associated with another trader and connected with the trading platform; however, this step is taught by Lin in at least paragraphs 56 and 58. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Lin with those of Tupper as this would give the trader greater protection.

As to claim(s) 7 and 15, Tupper recites:

and the at least one processor is further configured to object to a determination of whether the trading order can be satisfied (At least paragraph(s) 41).
 
Claims 3-6, 8, 9, 11-14, 16 and 17 are rejected as being unpatentable over US20030093362, Tupper et al, in view of US20050125340, Lin et al, and further in view of US20020147604, Slate et al.

With respect to claim(s) claims 9 and 17, Tupper may not recite at least a partial acceptance or rejection of an objection;
an offer of a remedy;
a request for more information;
a cancelling of the trading order;
a request for resubmission of the trading order;
and a request for resubmission of another dispute request; however, this limitation is disclosed by Slate in at least paragraph 165. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Slate with those of Tupper as this would expand the utility of the invention.

In reference to claim(s) 3 and 11, Slate discloses:
the processor is further operable to obtain a decision that responds to the dispute request (At least paragraph(s) 3).

Regarding claim(s) 4 and 12, Slate describes:
the processor is further operable to provide trading information to the governing entity, the trading information describing processing of the trading order (At least paragraph(s) 10).

Concerning claim(s) 5 and 13, Slate addresses:
the processor is further operable to apply for at least one dispute resolution rule;
and establish a decision on the dispute in accordance with the at least one dispute resolution rule (At least paragraph(s) 3 and 196).

As per claim(s) 6 and 14, Slate teaches:
a processing parameter describes a trading order process and the dispute request raises an objection to the processing parameter (At least paragraph(s) 196).

Claims 8 and 16 are a matter of design choice because the core of the invention is not modified by what kind of a problem is objected to.12

Response to Arguments and Amendments
FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) ("While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself."); OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) ("relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible").

Applicant further states that the ability of the claims to suspend trading solves a problem the comes about as a result of technology. Remarks at 8. The examiner is not persuaded by applicant’s argument that the claimed invention solves a problem that comes about as a result of technology. Rather, the claims are directed to economic and commercial tasks for which the claimed devices and technology are used in their ordinary capacity. See Enfish, 822 F.3d at 1336.

Applicant also attacks the Examiner’s citing of ex parte Rule and Engelmann. Remarks at 8. Applicant writes that neither case involved restrictions against a technological device. This point is nondispositive for allowability. Rule and Engelmann are directed to using a computer to resolve a dispute, similar to the case at hand.

Applicant additionally contends that, like the claims in Core Wireless Licensing S.A.R.L v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention selectively decides what data to display and provides an improved graphical user interface. Remarks at 8.
Applicant’s argument is not convincing. In holding that the claims are not directed to an abstract idea, but instead to an improved user interface for computing devices, the court in Core "Wireless determined:
Claim 1 of the '476 patent requires "an application summary that can be reached directly from the menu," specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, "each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application." This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window "is displayed while the one or more applications are in an unlaunched state," a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.

880 F.3d at 1362----63. The court also determined that "[t]he specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens." Id. at 1363.

In contrast, the claims here recite a processor and memory that perform the steps of data generation, storage, reception an display of data with a “detecting” step along the way. Although the claims recite a displayed objection, the claims do not recite a particular display of information. Moreover, the Specification does not describe an improvement to Core Wireless.

Next Applicant suggests that suspending trading with another trader transforms at least one computer device. Remarks at 11. But this is not evident in the claim language, nor is there any support for this argument in the disclosure. Furthermore, the invention does not require a “transformed” computer.

Applicant points out that blocks of memory are written to and overwritten which constitutes a transformation/reduction of a particular article to a different state or thing. Remarks at 11. But this is mere transformation of data, and our reviewing court guides: "[t]he mere manipulation or reorganization of data, however, does not satisfy the transformation prong." CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).

Finally Applicant indicates that Tupper does not teach a suspension of trading. True. This step is taught by Lin which now renders the case rejectionable under 35 USC §103.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 These two cases were decided before the 2019 PEG updates.
        5 Ex parte Benoit et al, PTAB Appeal 2017-005911 at 8.
        6 Alice, 573 U.S. at 221–23
        7 Alice, 573 U.S. at 221, e.g., simply implementing a mathematical principle on a physical machine, namely a computer (citing Mayo, 566 U.S. at 84–85).
        8 Alice, 573 U.S. at 225, e.g., using a computer to obtain data, adjust account balances, and issue automated instructions.
        9 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
        
        10 Robert W. Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), USPTO 3 (2018) (available at https://www.uspto.gov/ sites/default/files/documents/memo-berkheimer-20180419.PDF) (explaining that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional).
        11 Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).
        12 Ex parte Haaf, PTAB 2013-006892 at 3. “Design choice may apply when alternative elements or configurations in the prior art perform the same function as the claimed structures with no unexpected results. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (finding that the use of the claimed feature "would be an obvious matter of design choice" when it "solves no stated problem" and "presents no novel or unexpected result" over the disclosed alternatives). In the context of a rejection based on design choice, the relevant issue is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results." See In re Rice, 341 F.2d 309, 314 (CCPA 1965).”